Juan Antonio Garcia, Gonzalo
                                                                    Chapa, Jr., and Carmen S./s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2014

                                      No. 04-13-00605-CV

                                     KING RANCH, INC.,
                                         Appellant

                                                v.

              Juan Antonio GARCIA, Gonzalo Chapa, Jr., and Carmen S. Chapa,
                                      Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-11-51704-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        The exhibit volumes of the reporter’s record in this appeal refer to several large maps and
plats which are located in the office of the Jim Wells County District Clerk. Pursuant to TEX. R.
APP. P. 34.6(g)(2), the district clerk is ORDERED to forward to this court the following original
exhibits within ten days from the date of this order:

       PX-38A – referenced at 9 RR 71
       PX-38B – referenced at 9 RR 72
       PX-38C – referenced at 9 RR 73
       DX-2A – referenced at 9 RR 100
       DX-05 – referenced at 10 RR 21
       DX-06 – referenced at 10 RR 22
       DX-07 – referenced at 10 RR 23

It is so ORDERED on this 24th day of April, 2014.

                                                            PER CURIAM

ATTESTED TO:___________________________
               Keith E. Hottle
               Clerk of Court